Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3, 12-14, 16, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over the admitted prior art (APA – Figures 1A,1B and instant Background) in view of Luzzi 7381103.
	Regarding claim 1, APA substantially discloses the claimed invention, including a connector assembly 10 comprising: a connector body having a first opening (upper right in Figure 1B), and a second opening (upper left in Figure 1B), and a third opening (not shown, receives deadbreak cable connector 20) that intersects the first and second openings; a bushing 30 including a bore removably positionable within the second opening; a deadbreak cable connector 20 including a second bore (to receive coupling portion 50) removably positionable within the third opening; and a connector 40 removably positionable within the first opening, the connector including a coupling portion 50 that is configured to engage the bore and the second bore to removably secure the bushing and the connector within the connector body.  Luzzi (column 2, lines 1-2) discloses a first mating device being a loadbreak plug, and to form connector 40 as a loadbreak connector thus would have been obvious, for the inherent benefits of loadbreak.
Regarding claim 2, APA discloses the coupling portion 50 is a threaded portion.
Regarding claim 3, APA discloses the threaded portion 50 is integrally formed on the loadbreak connector 40. 
Regarding claims 12-14, the recited method steps recited are deemed to be inherent in the use of the structure of APA (as modified by Luzzi) as set forth above. 
Regarding claim 16, APA substantially discloses the claimed invention, including an electrical connector assembly comprising: a connector body having a first opening, a second opening and a third opening (all as noted above), wherein said first and second openings are aligned along a first axis and said third opening is aligned along a second axis that is substantially perpendicular to said first axis; a first insert 20 including: a first bore that aligns along the second axis and which extends partially through a length of said first insert, and an electrical conducting eyelet disposed at a first end of said first insert; a second insert 30 including a separable connector and having a second bore that aligns along the first axis; and a third insert 40 that is removably positionable within the first opening and includes an electrical conducting connecting portion that aligns along the first axis, wherein the connecting portion is configured to connect to said eyelet and said second bore forming an electrical connection between said first, second and third inserts; wherein the first insert is a 600-amp deadbreak connector (Luzzi, column 1, line 57) and the third insert is a 200- amp loadbreak connector (Luzzi, column 1, line 58). 
Regarding claim 19, Luzzi discloses said second insert is a 600-amp bushing.
Regarding claim 20, APA discloses said eyelet and said second bore include first threads and said connecting portion includes second threads that mate with said first threads.
Claim(s) 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over APA in view of Luzzi as applied to claim 1 above, and further in view of Stepniak 2007/0141882.
Regarding claim 6, Stepniak discloses the connector body is made from a fully insulated material (connector component 60 includes a molded insulative housing 62; paragraph 0027), and to form the connector body (housing) of APA from a fully insulated material thus would have been obvious, to prevent arcing.
Regarding claim 7, Stepniak discloses the connector body includes a conductive outside layer (molded insulative housing 62 comprising a conductive shield 66 on an outer layer; Figure 2; paragraph 0027), and to provide APA with a conductive outside layer thus would have been obvious, for shielding from exterior EMI fields. 
Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY F PAUMEN whose telephone number is (571)272-2013. The examiner can normally be reached M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tulsidas Patel can be reached on 571-272-2098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GARY F PAUMEN/Primary Examiner, Art Unit 2832